Case: 2:19-cv-04493-ALM-MRM Doc #: 20 Filed: 09/29/20 Page: 1 of 1 PAGEID #: 499




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                        EASTERN DIVISION AT COLUMBUS

RICHARD B. FREEMAN,

                          Petitioner,                        :       Case No. 2:19-cv-4493

        - vs -                                                       Chief Judge Algenon L.
                                                     Marbley
                                                                     Magistrate Judge Michael R.
                   Merz

OHIO DEPARTMENT OF
REHABILITATION AND CORRECTIONS,

                          Respondent.                        :


                   ORDER ADOPTING REPORT AND RECOMMENDATIONS


        The Court has reviewed the Report and Recommendations of United States Magistrate Judge

Michael R. Merz (ECF No. 17), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and

noting that no objections have been filed thereto and that the time for filing such objections under

Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendation.

        Accordingly, it is hereby ORDERED that the Petition be dismissed without prejudice for lack

of jurisdiction.

September 29, 2020.

                                                             Algenon L. Marbley
                                                           United States Chief Judge
